          Case 1:19-cv-01532-GSA Document 20 Filed 11/25/20 Page 1 of 15


 1                                          UNITED STATES DISTRICT COURT

 2                                       EASTERN DISTRICT OF CALIFORNIA

 3

 4       ESPERANZA ARREGUIN,                                       No. 1:19-cv-01532-GSA
 5                             Plaintiff,
 6               v.                                                ORDER DIRECTING ENTRY OF
                                                                   JUDGMENT IN FAVOR OF DEFENDANT
 7       ANDREW SAUL, Commissioner of Social                       COMMISSIONER OF SOCIAL
         Security,                                                 SECURITY, AND AGAINST PLAINTIFF
 8

 9                             Defendant.
10

11
                I.       Introduction
12
                Plaintiff Esperanza Arreguin (“Plaintiff”) seeks judicial review of a final decision of the
13
     Commissioner of Social Security (“Commissioner” or “Defendant”) denying her application for
14
     supplemental security income pursuant to Title XVI of the Social Security Act. The matter is before
15
     the Court on the parties’ briefs which were submitted without oral argument to the Honorable Gary
16
     S. Austin, United States Magistrate Judge.1 See Docs. 15 and 19. After reviewing the record the
17
     Court finds that substantial evidence and applicable law support the ALJ’s decision. Accordingly,
18
     Plaintiff’s appeal is denied.
19
                II.      Procedural Background
20
                On December 15, 2015 Plaintiff filed an application for supplemental security income
21
     claiming disability beginning December 30, 2014. AR 183–92. Plaintiff claimed degenerative
22
     disc, carpal tunnel, and frozen left shoulder. AR 212. The Commissioner denied the application
23
     initially on June 16, 2016, and on reconsideration on September 9, 2016. AR 79, 93.
24
                Plaintiff requested a hearing, which was held before Administrative Law Judge Matilda
25
     Surh (the “ALJ”) on May 7, 2018. AR 25. Plaintiff was represented by counsel at the hearing. AR
26
     59. On September 11, 2018, the ALJ issued a decision denying Plaintiff’s application. AR 22.
27

28   1
         The parties consented to the jurisdiction of the United States Magistrate Judge. See Docs. 6 and 8.
                                                                   1
       Case 1:19-cv-01532-GSA Document 20 Filed 11/25/20 Page 2 of 15


 1   The Appeals Council denied review on July 2, 2019. AR 11. On October 28, 2019, Plaintiff filed

 2   a complaint in this Court. Doc. 1.

 3          III.    Factual Background

 4                  A.     Plaintiff’s Testimony

 5          Plaintiff, born August 4, 1968, lived with her dad. AR 60. She completed two years at

 6   Fresno State. AR 60. She previously worked as a caregiver for her mother assisting her with her

 7   dialysis bags, laundry, and meal preparation. AR 61. The heaviest weight she lifted was 10 to 15-

 8   pound boxes. AR 62. She also previously worked as a dried fruit packer at which she lifted up to

 9   48 pounds, and also worked as a caretaker at a healthcare facility. AR 62. She stopped working as

10   a dried fruit packer after experiencing problems with her shoulder and hand, her employer sent her

11   to the doctor and she was placed on disability. AR 65. The doctor she saw assessed nerve damage

12   and carpal tunnel. AR 65. Her injuries were too old for surgery to be a viable option, and her

13   nephrotic syndrome precluded injections. AR 65. Accordingly, she did not receive treatment

14   beyond Tylenol with Codeine for pain. AR 65. The pain medication was effective for a couple of

15   hours, and she was awake a lot during the night with pain. AR 65.

16          She underwent physical therapy for her shoulder a few times, but it hurt more than it helped.

17   AR 66. She was unable to mop, sweep, or do laundry. AR 66. On a typical day she got up at 6:30

18   with back pain, took a shower, made coffee and toast, and walked for 15 to 20 minutes to relieve

19   knee stiffness. AR 67. She could not walk for more than 15 to 20 minutes before her knee and

20   back started hurting. AR 67. She could not sit for more than 10 to 15 minutes before she had to
21   move around. AR 67. She was able to drive. AR 67. Other than Tylenol with Codeine, she had

22   also tried Tramadol, Gabapentin, and a few other medications, all of which made her dizzy. AR

23   68. She briefly was prescribed an elbow brace, which was discontinued after causing neck

24   problems. AR 68.

25          She could reach out in front of her with her left arm, but reaching to the side or lifting

26   upwards aggravated her shoulder causing popping. AR 68. She could reach something overhead,
27   such as on top of the refrigerator, with her right arm but not her left arm. AR 69. She could shower

28   and dress herself. AR 69. She also had problems reaching out in front of her and lifting objects,
                                                   2
       Case 1:19-cv-01532-GSA Document 20 Filed 11/25/20 Page 3 of 15


 1   such as a gallon of milk, with her left arm. AR 69. She could lift maybe 5 pounds with both hands

 2   if no reaching was required. AR 70.

 3          She also experienced neck pain but was not receiving treatment. AR 70. The severity of

 4   her neck pain and low back pain was a level 7 out of 10. AR 70–71. Icepacks did not help, but

 5   Biofreeze ointment helped for a little while. AR 71. Her back pain radiated to other parts of her

 6   body, causing leg and foot numbness. AR 72. She also suffered from lichen sclerosis, which she

 7   was diagnosed with in 2010. AR 71, 73. It prevented her from sitting for too long and was also

 8   bothersome while standing. AR 73–74. Clobetasol (corticosteroid) ointment was effective, but

 9   was discontinued after causing her kidneys to slow resulting in 10 pounds of water retention. AR

10   72. Other steroidal ointments caused the same reaction. AR 72.

11                  B.     Medical Records

12          Following left arm and bilateral wrist MRIs, Plaintiff’s treating physician, Dr. Cordoba,

13   diagnosed bilateral wrist ligament tears in February 2015.       AR 284, 287, 341.      Plaintiff’s

14   orthopedist, Dr. Shantharam, diagnosed carpal tunnel in March 2016. AR 304. A March 2015

15   cervical spine MRI revealed trace disc bulges. AR 291. During an April 2015 appointment with

16   Dr. Cordoba, Plaintiff complained of joint pain, limited left arm strength and mobility, and

17   difficulty completing day to day activities. AR 338. A left shoulder x-ray the following month

18   noted potential calcific tendinitis. AR 290.

19          Plaintiff followed up with Dr. Shantharam and Dr. Cordoba periodically between May 2015

20   and October 2015 with left arm pain, left arm numbness, disc bulge in her neck, left shoulder pain,
21   bilateral wrist pain, lower back pain, and right leg pain, AR 303, 335, 352, 354, 357–58, 360. A

22   September 2015 left shoulder MRI showed calcific tendinitis and hypertrophy of the AC joint,

23   among other clinical findings. AR 288.

24          In October 2015, Dr. Shantharam diagnosed adhesive capsulitis and tendinitis in the left

25   shoulder, noting she had no history of injury. AR 301. He prescribed Tylenol with Codeine. AR

26   301. Injections were discussed as a treatment option, but she could not take injections due to her
27   nephrotic syndrome. AR 301, 388. On December 21, 2015, Dr. Cordoba diagnosed sciatic neuritis

28   and osteoarthritis. AR 314. Plaintiff underwent physical therapy from November 2015 through
                                                    3
       Case 1:19-cv-01532-GSA Document 20 Filed 11/25/20 Page 4 of 15


 1   February 2016. AR 321. A January 2016 physical examination found reduced left shoulder

 2   strength and flexion, among other clinical findings. AR 323.        A May 2016 lumbar spine MRI

 3   revealed disc bulge, among other clinical findings. AR 374–75. During two visits with Dr.

 4   Cordoba in June 2016, Plaintiff’s back was abnormal in appearance and her mobility was restricted.

 5   AR 409, 412

 6                  C.      Medical Opinions

 7          Consultative examiner Dr. Van Kirk completed an orthopedic examination of Plaintiff on

 8   May 23, 2016. Plaintiff had reduced squatting capability, slow and painful cervical spine range of

 9   motion, decreased lumbar spine flexion and extension, and decreased range of motion in her left

10   shoulder. AR 377–382. Dr. Van Kirk opined that Plaintiff can stand and walk for six hours, sit

11   without limitation, lift and carry 10 pounds frequently and 20 pounds occasionally, occasionally

12   perform postural activities, and never work in extremely cold or damp environments. AR 382. Dr.

13   Van Kirk also opined that, if Plaintiff is required to repetitively elevate her arms up to 110 degrees

14   (just past the shoulder level), then she is limited to occasional gross manipulative activities. AR

15   382.

16          On June 6, 2016, non-examining state agency physician Dr. Bugg reviewed Plaintiff’s

17   records and opined that Plaintiff could lift and carry 10 pounds frequently and 20 pounds

18   occasionally, stand, walk, and sit for 6 hours in an 8-hour work-day, with no postural limitations

19   but with a limitation on left overhead reaching. AR 88–89. On September 6, 2016, non-examining

20   state agency physician Dr. Khong reviewed Plaintiff’s records and concurred with Dr. Bugg’s
21   assessment, while adding some postural limitations. AR 102–04.

22          Dr. Cordoba provided an unsigned medical source statement opining that Plaintiff could sit

23   for 30 minutes and stand for 20 minutes at a time up to a maximum of 2 hours each in an 8-hour

24   working day. AR 416.

25                  D.      Vocational Expert

26          Vocational expert Cheryl Chandler (the “VE”) testified at the administrative hearing on
27
     May 7, 2018. The ALJ questioned the VE regarding a hypothetical individual of Plaintiff’s age,
28
                                                        4
       Case 1:19-cv-01532-GSA Document 20 Filed 11/25/20 Page 5 of 15


 1   education and work history who could perform work at the light exertional level with some postural
 2   limitations, and no reaching overhead with the left/non-dominant extremity. AR 75. The VE
 3
     opined that such an individual could perform Plaintiff’s past work as a companion. AR 75. The
 4
     VE then considered the following hypothetical posed by Plaintiff’s counsel:
 5
            If we had a hypothetical individual such as the individual in hypothetical #1, except
 6          we were to then limit – further limit that this individual would have limitations with
 7          the left, upper extremity in every other direction. We’ll put that at occasional. With
            regard to the right, upper extremity, if we put the manipulatives as well as we’ll say
 8          gross and fine at occasional as well. The stand and walk, we’re going to limit that
            individual, we’ll start with four hours. Could that hypothetical individual perform
 9          any of the claimant’s past work?
10
     AR 76. The VE responded that such an individual could not perform Plaintiff’s past work or any
11
     other work. AR 76. The ALJ then posed a second hypothetical with the same limitations outlined
12
     in hypothetical one, but with the added condition that the individual would miss two days of work
13
     per month due to pain. AR 77. The VE testified that such an individual could not perform
14

15   Plaintiff’s past work or any other work. AR 77.

16          IV.     Standard of Review, Generally
17          Pursuant to 42 U.S.C. §405(g), this court has the authority to review a decision by the
18
     Commissioner denying a claimant disability benefits.            “This court may set aside the
19
     Commissioner’s denial of disability insurance benefits when the ALJ’s findings are based on legal
20
     error or are not supported by substantial evidence in the record as a whole.” Tackett v. Apfel, 180
21

22   F.3d 1094, 1097 (9th Cir. 1999) (citations omitted). Substantial evidence is evidence within the

23   record that could lead a reasonable mind to accept a conclusion regarding disability status. See

24   Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a scintilla, but less than a
25   preponderance. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (internal citation omitted).
26
     When performing this analysis, the court must “consider the entire record as a whole and may not
27
     affirm simply by isolating a specific quantum of supporting evidence.” Robbins v. Social Security
28
                                                       5
       Case 1:19-cv-01532-GSA Document 20 Filed 11/25/20 Page 6 of 15


 1   Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citations and internal quotation marks omitted).
 2          If the evidence could reasonably support two conclusions, the court “may not substitute its
 3
     judgment for that of the Commissioner” and must affirm the decision. Jamerson v. Chater, 112
 4
     F.3d 1064, 1066 (9th Cir. 1997) (citation omitted). “[T]he court will not reverse an ALJ’s decision
 5
     for harmless error, which exists when it is clear from the record that the ALJ’s error was
 6

 7   inconsequential to the ultimate nondisability determination.” Tommasetti v. Astrue, 533 F.3d 1035,

 8   1038 (9th Cir. 2008) (citations and internal quotation marks omitted).

 9
            V.      The Disability Standard
10
                    To qualify for benefits under the Social Security Act, a plaintiff must
11                  establish that he or she is unable to engage in substantial gainful
                    activity due to a medically determinable physical or mental
12                  impairment that has lasted or can be expected to last for a continuous
                    period of not less than twelve months. 42 U.S.C. § 1382c(a)(3)(A).
13                  An individual shall be considered to have a disability only if . . . his
                    physical or mental impairment or impairments are of such severity
14                  that he is not only unable to do his previous work, but cannot,
                    considering his age, education, and work experience, engage in any
15                  other kind of substantial gainful work which exists in the national
                    economy, regardless of whether such work exists in the immediate
16                  area in which he lives, or whether a specific job vacancy exists for
                    him, or whether he would be hired if he applied for work.
17
                    42 U.S.C. §1382c(a)(3)(B).
18
            To achieve uniformity in the decision-making process, the Commissioner has established a
19
     sequential five-step process for evaluating a claimant’s alleged disability. 20 C.F.R. §§ 416.920(a)-
20
     (f). The ALJ proceeds through the steps and stops upon reaching a dispositive finding that the
21
     claimant is or is not disabled. 20 C.F.R. §§ 416.927, 416.929.
22
            Specifically, the ALJ is required to determine: (1) whether a claimant engaged in substantial
23
     gainful activity during the period of alleged disability, (2) whether the claimant had medically
24
     determinable “severe impairments,” (3) whether these impairments meet or are medically
25
     equivalent to one of the listed impairments set forth in 20 C.F.R. § 404, Subpart P, Appendix 1, (4)
26
     whether the claimant retained the residual functional capacity (“RFC”) to perform his past relevant
27
     work, and (5) whether the claimant had the ability to perform other jobs existing in significant
28
                                                        6
       Case 1:19-cv-01532-GSA Document 20 Filed 11/25/20 Page 7 of 15


 1   numbers at the national and regional level. 20 C.F.R. § 416.920(a)-(f).

 2          VI.     The ALJ’s Decision

 3          At step one, the ALJ found that Plaintiff had not engaged in substantial gainful activity after

 4   her application date of December 15, 2015. AR 27. At step two, the ALJ found that Plaintiff had

 5   the following severe impairments: degenerative disk disease of the lumbar spine, tendinopathy of

 6   the rotator cuff, and chronic kidney disease. AR 27. The ALJ also found that Plaintiff had the

 7   following non-severe impairments: right lateral epicondylitis, osteoarthritis of the right knee, and

 8   bilateral carpal tunnel syndrome. AR 28. At step three, the ALJ concluded that Plaintiff did not

 9   have an impairment or combination of impairments that met or medically equaled the severity of

10   one of the impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§

11   416.920(d), 416.925, 416.926). AR 28.

12          Prior to step four, the ALJ evaluated Plaintiff’s residual functional capacity (RFC), and

13   concluded that Plaintiff had the RFC to perform light work as defined in 416.967(b), except that

14   she could occasionally stoop, kneel, crouch, crawl or climb ladders, ropes, and scaffolds, and never

15   reach overhead with her left/non-dominant upper extremity. AR 28.

16          At step four, considering Plaintiff’s RFC, the ALJ concluded that Plaintiff could perform

17   her past relevant work as a companion. AR 32. Accordingly, the ALJ concluded that Plaintiff was

18   not disabled as defined in the Act. AR 33.

19          VII.    Issues Presented

20          Plaintiff asserts three claims of error.      First, Plaintiff contends that the ALJ’s RFC
21   assessment is unsupported by substantial evidence because the ALJ failed to include all of

22   Plaintiff’s reaching limitations. Second, Plaintiff contends that the ALJ failed to set forth clear and

23   convincing reasons for discounting her subjective symptoms. Third, Plaintiff contends that her

24   case was adjudicated by an improper and unconstitutionally appointed ALJ.             Plaintiff’s three

25   claims of error will be addressed in turn.

26
27

28
                                                        7
       Case 1:19-cv-01532-GSA Document 20 Filed 11/25/20 Page 8 of 15


 1                  A.     Inclusion of Reaching Limitations in Plaintiff’s RFC
 2                         1.      Applicable Law
 3
            Before proceeding to step four, the ALJ must first determine the claimant’s residual
 4
     functional capacity. Nowden v. Berryhill, No. EDCV 17-00584-JEM, 2018 WL 1155971, at *2
 5
     (C.D. Cal. Mar. 2, 2018). The RFC is “the most [one] can still do despite [his or her] limitations”
 6

 7   and represents an assessment “based on all the relevant evidence.” 20 C.F.R. §§ 404.1545(a)(1),

 8   416.945(a)(1). The RFC must consider all of the claimant’s impairments, including those that are

 9   not severe. 20 C.F.R. §§ 416.920(e), 416.945(a)(2); Social Security Ruling (“SSR”) 96–8p.
10
            A determination of residual functional capacity is not a medical opinion, but a legal decision
11
     that is expressly reserved for the Commissioner. See 20 C.F.R. §§ 404.1527(d)(2) (RFC is not a
12
     medical opinion), 404.1546(c) (identifying the ALJ as responsible for determining RFC). “[I]t is
13
     the responsibility of the ALJ, not the claimant’s physician, to determine residual functional
14

15   capacity.” Vertigan v. Halter, 260 F.3d 1044, 1049 (9th Cir. 2001). In doing so, the ALJ must

16   determine credibility, resolve conflicts in medical testimony and resolve evidentiary ambiguities.
17   Andrews v. Shalala, 53 F.3d 1035, 1039–40 (9th Cir. 1995).
18
            “In determining a claimant’s RFC, an ALJ must consider all relevant evidence in the record
19
     such as medical records, lay evidence and the effects of symptoms, including pain, that are
20
     reasonably attributed to a medically determinable impairment.” Robbins, 466 F.3d at 883. See also
21

22   20 C.F.R. § 404.1545(a)(3) (residual functional capacity determined based on all relevant medical

23   and other evidence). “The ALJ can meet this burden by setting out a detailed and thorough

24   summary of the facts and conflicting evidence, stating his interpretation thereof, and making
25   findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (quoting Cotton v. Bowen, 799
26
     F.2d 1403, 1408 (9th Cir. 1986)).
27

28
                                                       8
       Case 1:19-cv-01532-GSA Document 20 Filed 11/25/20 Page 9 of 15


 1                          2.      Analysis
 2          Here, the ALJ concluded prior to step four that Plaintiff had the residual functional capacity
 3
     to perform light work with some postural limitations, and with the added limitation that Plaintiff
 4
     could never reach overhead with her left arm. AR 28. Plaintiff contends that, in addition the ALJ’s
 5
     assessed restriction on left arm reaching overhead, the evidence also supported a restriction on left
 6

 7   arm reaching to 110 degrees (just past shoulder height), a limitation which the ALJ erroneously

 8   omitted. Specifically, Plaintiff contends that “the ALJ failed to provide any rational for ignoring

 9   Dr. Van Kirk’s opinion that if Plaintiff is required to elevate the left arm to 110 degrees, she is
10
     limited to occasional handling and reaching with the left upper extremity.” Br. at 8, Doc. 15. The
11
     relevant portion of Dr. Van Kirk’s opinion reads as follows:
12
            With regard to gross manipulative activities such as reaching and handling, if she is
13          required to repetitively elevate the arms up to about 80° of abduction (for example,
            lifting a box and placing it on a table in front of her), there are no gross manipulative
14
            restrictions with the left upper extremity. If she is required to repetitively elevate the
15          arms up to about 110° on a repetitive basis, just past the shoulder level, then she is
            limited to occasional gross manipulative activities.
16
     AR 383 (emphasis added). Thus, as Defendant points out, Plaintiff mischaracterizes Dr. Van Kirk’s
17
     opinion as imposing a restriction on any elevation of the left arm to 110 degrees, when Dr. Van
18

19   Kirk’s opinion in fact reflects a restriction on repetitive elevation to 110 degrees. AR 382.

20          Relatedly, Plaintiff contends that the ALJ improperly failed to include Dr. Khong’s assessed
21   limitation that she could never reach above her shoulder using her left arm. Br. at 8. As Defendant
22
     points out this is perhaps not a complete reading of Dr. Khong’s opinion either, though his opinion
23
     is admittedly somewhat confusing. Under the manipulative limitations section for reaching in any
24
     direction, Dr. Khong stated Plaintiff had a limitation with respect to “left overhead” reaching,
25

26   whereas in his explanation of the manipulative limitations he stated “no above shoulder reach using

27   the LUE.” AR 103–04 (emphasis added).

28          Setting aside Plaintiff’s confusion as to Dr. Van Kirk’s opinion (repetitive vs. non-repetitive
                                                        9
      Case 1:19-cv-01532-GSA Document 20 Filed 11/25/20 Page 10 of 15


 1   shoulder level reaching), and Dr. Khong’s somewhat confusing assessment of both above shoulder
 2   and overhead reaching limitations, the Court need not address whether the ALJ failed to properly
 3
     account for these opinions. If the ALJ did err in failing to properly account for these opinions in
 4
     formulating Plaintiff’s RFC, Plaintiff makes no attempt to explain how this error was harmful. See
 5
     Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012) (“The burden of showing that an error is
 6

 7   harmful normally falls upon the party attacking the agency’s determination.”); Burch v. Barnhart,

 8   400 F.3d 676, 679 (9th Cir. 2005) (“A decision of the ALJ will not be reversed for errors that are

 9   harmless”).
10
            Plaintiff did not meet her burden to establish harmful error because she offers no analysis
11
     as to how her alleged inability to reach at or above shoulder level with her left arm would impact
12
     her ability to perform her past relevant work as a companion. Defendant notes that, per the DOT
13
     309.677-010, the companion position entails non-repetitive reaching. Moreover, the companion
14

15   position was even less demanding as performed by Plaintiff who did not identify any activities she

16   performed as a companion that required reaching at or above shoulder level with her left arm. Resp.
17   at 8. Plaintiff offers no argument to the contrary, but rather argues as follows:
18
            The ability to reach overhead and the ability to reach at or above shoulder level are
19          different degrees of limitations, and the ALJ’s failure to accurately present the
            degree of Plaintiff's limitations renders the Step Five finding unsupported. It cannot
20          be ascertained from the record whether the inability to ever reach at or above should
            level with the left upper extremity would limit or preclude the ability to sustain jobs
21          existing in significant numbers in the national economy.
22
     Br. at 9 (emphasis added). Plaintiff overlooks that the ALJ only addressed step five as an alternative
23
     to her step four conclusion. The ALJ concluded that Plaintiff was not disabled at step four, not step
24
     five, because Plaintiff could perform her past relevant work as a companion regardless of her ability
25

26   to perform other jobs in the national economy. AR 32. Plaintiff’s argument is non-responsive to

27   this conclusion as she only addresses the impact of her reaching limitation on her ability to perform

28   other jobs, not on her ability to perform her past relevant work as a companion.
                                                        10
      Case 1:19-cv-01532-GSA Document 20 Filed 11/25/20 Page 11 of 15


 1                  B.      Discounting Plaintiff’s Subjective Symptoms

 2                          1.     Applicable Law

 3          A claimant’s statements of pain or other symptoms are not conclusive evidence of a physical

 4   or mental impairment or disability. 42 U.S.C. § 423(d)(5)(A); Soc. Sec. Rul. 16-3p. “An ALJ

 5   cannot be required to believe every allegation of [disability], or else disability benefits would be

 6   available for the asking, a result plainly contrary to the [Social Security Act].” Fair v. Bowen, 885

 7   F.2d 597, 603 (9th Cir. 1989).

 8          An ALJ performs a two-step analysis to determine whether a claimant’s testimony regarding

 9   subjective pain or symptoms is credible. See Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir.

10   2014); Smolen, 80 F.3d at 1281; S.S.R 16-3p at 3. First, the claimant must produce objective

11   medical evidence of an impairment that could reasonably be expected to produce some degree of

12   the symptom or pain alleged. Garrison, 759 F.3d at 1014; Smolen, 80 F.3d at 1281–82.

13          If the claimant satisfies the first step and there is no evidence of malingering, the ALJ must

14   articulate clear and convincing reasons before rejecting Plaintiff’s testimony. Laborin v. Berryhill,

15   867 F.3d 1151, 1155 (9th Cir. 2017). The ALJ must “evaluate the intensity and persistence of [the

16   claimant’s] symptoms to determine the extent to which the symptoms limit an individual’s ability

17   to perform work-related activities.” S.S.R. 16-3p at 2. In reaching a conclusion, the ALJ must

18   examine the record as a whole, including objective medical evidence; the claimant’s representations

19   of the intensity, persistence and limiting effects of his symptoms; statements and other information

20   from medical providers and other third parties; and, any other relevant evidence included in the
21   individual’s administrative record. S.S.R. 16-3p at 5. “The determination or decision must contain

22   specific reasons for the weight given to the individual’s symptoms, be consistent with and

23   supported by the evidence, and be clearly articulated so the individual and any subsequent reviewer

24   can assess how the adjudicator evaluated the individual’s symptoms.” S.S.R. 16-3p at *10.

25                          2.     Analysis

26           Here, the ALJ found that Plaintiff’s medically determinable impairments could reasonably
27   be expected to cause the alleged symptoms and found no malingering. AR 21. Thus, the ALJ was

28   required to articulate clear and convincing reasons before rejecting Plaintiff’s reported symptoms
                                                      11
      Case 1:19-cv-01532-GSA Document 20 Filed 11/25/20 Page 12 of 15


 1   Laborin v. Berryhill, 867 F.3d 1151, 1155 (9th Cir. 2017). The ALJ did so finding Plaintiff’s

 2   allegedly disabling symptoms inconsistent with various medical and non-medical evidence.

 3          First, the ALJ discussed Plaintiff’s allegedly debilitating back pain. She noted that, despite

 4   exhibiting tenderness to palpitation during physical examination, Plaintiff sat comfortably in the

 5   examination chair, got on and off the table without difficulty, demonstrated a normal gait, and

 6   ambulated without assistive devices. AR 28. The ALJ further noted that the Plaintiff’s allegedly

 7   disabling symptoms were undermined by the conservative nature of her treatment which consisted

 8   only of physical therapy, chiropractic adjustments, and Tylenol with codeine. AR 29. Plaintiff did

 9   not undergo more aggressive treatment, such as surgery. AR 30. The ALJ also discussed Plaintiff’s

10   allegedly debilitating shoulder pain. She noted that, despite diagnoses of adhesive capsulitis and

11   tendinitis, physical examination revealed five out of five motor strength in both upper extremities,

12   and Plaintiff’s treating provider indicated that her symptoms are mild, non-severe, and do not

13   interfere with activities of daily living. AR 30. The ALJ also discussed Plaintiff’s daily activities.

14   She noted that, despite some functional deficits, Plaintiff engaged in a somewhat normal level of

15   daily activity including meal preparation, driving herself, going for regular walks, caring for her

16   dogs, performing light household chores, and tending to hygiene. AR 30.

17          Plaintiff contends the ALJ erred in finding that her daily activities undermine her alleged

18   symptoms because, according to Plaintiff, her daily activities “do[] not correlate to job activities.”

19   Br. at 11 (citing Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (noting that the ALJ may rely on

20   Plaintiff’s daily activities to support an adverse credibility determination when those activities (1)
21   “contradict [the claimant’s] other testimony,” or (2) “meet the threshold for transferable work

22   skills.”). In Orn, however, the Ninth Circuit’s holding was predicated on the fact that the plaintiff’s

23   daily activities of “read[ing], watch[ing] television and color[ing] in coloring books” amounted to

24   “activities so undemanding that they cannot be said to bear a meaningful relationship to the

25   activities of the workplace.” Orn, 495 F.3d at 639. Here, by contrast, Plaintiff’s daily activities

26   went decidedly beyond “read[ing], watch[ing] television and color[ing].” Id.
27          Moreover, as noted by Defendant, even Plaintiff’s fairly undemanding activities of meal

28   preparation, driving, and attending appointments are indeed many of the same activities performed
                                                      12
      Case 1:19-cv-01532-GSA Document 20 Filed 11/25/20 Page 13 of 15


 1   by a companion according to Plaintiff and the DOT’s descriptions of the job. See AR 61–63 (in

 2   which Plaintiff identified her previous job responsibilities as a companion, including meal

 3   preparation, laundry, and accompanying the patient to doctor’s appointment); DOT309.677-010

 4   (identifying a companion’s job activities, including: attending to personal needs, conducting social

 5   or business affairs, reading aloud, playing cards, preparing meals, and accompanying the employer

 6   on outings.). Thus, the record reflects that Plaintiff performs many of the same daily activities for

 7   herself that she previously performed for others in her companion role.

 8          Plaintiff also argues that the ALJ erroneously found her treatment conservative while

 9   “fail[ing] to address that Plaintiff could not undergo a number of treatment modalities due to her

10   kidney condition.” Br. at 11. Indeed, the ALJ noted that Plaintiff received no injections (AR 29),

11   while overlooking that injections were in fact recommended by Dr. Lester but were precluded due

12   to her nephrotic syndrome. See AR 388 (“I should think that this would be treated with cortisone

13   injections . . . however, the patient has had nephrotic syndrome . . . ”). Conceding for the moment

14   that the ALJ erred here, it was nonetheless harmless because she identified other clear and

15   convincing reasons for rejecting Plaintiff’s subjective complaints. See Tommasetti v. Astrue, 533

16   F.3d 1035, 1038 (9th Cir. 2008)) (“[T]he court will not reverse an ALJ’s decision for harmless

17   error, which exists when it is clear from the record that the ALJ’s error was inconsequential to the

18   ultimate nondisability determination.”). As explained above, lack of injections was not the sole

19   basis for the ALJ’s conclusion that Plaintiff’s treatment was conservative, and Plaintiff’s

20   conservative treatment was not the sole basis for the ALJ’s conclusion that Plaintiff’s complaints
21   were not credible. AR 30.

22          Lastly, Plaintiff contends that the opinion of her treating physician, Dr. Cordoba, supports

23   her alleged limitations and further bolsters her credibility insofar as he opined that she could only

24   stand, walk, or sit for 20-30 minutes. Br. at 11–12. Dr. Cordoba’s medical source statement is

25   unsigned, undated, and largely incomplete. AR 415-416. Some sections are entirely blank while

26   others contain confusing responses. For instance, in response to the lift/carry question, Dr. Cordoba
27   hand wrote in the margin “she can’t elevate a glass of water . . .” which Dr. Cordoba wrote in

28   quotation marks followed by ellipses, making it unclear whether he is expressing that opinion or if
                                                     13
      Case 1:19-cv-01532-GSA Document 20 Filed 11/25/20 Page 14 of 15


 1   he is just reciting what Plaintiff reported to him. Finally, in lieu of a signature, Dr. Cordoba wrote

 2   “needs special evaluation” in the signature block. AR 416. This medical source statement does

 3   not undermine the reasons the ALJ articulate for rejecting Plaintiff’s subjective complaints.

 4                  C.      Adjudication by Improperly Appointed ALJ

 5          Finally, Plaintiff argues that the ALJ was unconstitutionally appointed warranting remand

 6   for consideration of her claim by a new properly appointed ALJ. Plaintiff relies on Lucia, in which

 7   the Supreme Court held that, under the Appointments Clause, “only the President, a court of Law,

 8   or a head of a department” can appoint officers. Br. at 12 (quoting Lucia v. S.E.C., 138 S. Ct. 2044,

 9   2051 (2018)). When Lucia was decided on June 21, 2018, Plaintiff’s SSI application was pending.

10   The ALJ had conducted the hearing but had not rendered a decision. Although Lucia did not

11   address appointment of Social Security ALJs, on July 16, 2018 the Commissioner of the SSA

12   responded to the ruling by ratifying the appointments of ALJs and administrative appeals judges to

13   address any prospective Appointments Clause concerns. See “Emergency Message EM-18003

14   REV 2”, available at https://secure.ssa.gov/apps10/reference.nsf/links/08062018021025PM (last

15   visited November 23, 2020).

16          Plaintiff argues the ALJ was unconstitutionally appointed when she presided over her

17   hearing in May 2018, and the matter should be remanded for a new hearing before a properly

18   appointed ALJ. The Ninth Circuit has not considered the application of Lucia to Appointments

19   Clause challenges in the Social Security context. To the extent Lucia does apply to the Social

20   Security ALJs, courts within this Circuit (including this court, and the undersigned) hold that such
21   a challenge must be preserved at the administrative level. See, e.g., McElfresh v. Comm’r of Soc.

22   Sec., No. 1:19-CV-0823 JLT, 2020 WL 5604274, at *1 (E.D. Cal. Sept. 18, 2020) Erb v. Saul, No.

23   1:18-CV-01398-GSA, 2019 WL 6683134, at *11 (E.D. Cal. Dec. 6, 2019); Byrd v. Berryhill, No.

24   1:17-cv-01619-SKO, 2019 WL 95461 at * 6, n. 10 (E.D. Cal. Jan. 03, 2019). Plaintiff identifies no

25   precedent to the contrary, nor does she contend that she raised this challenge before the agency.

26          VIII. Conclusion and Order
27          Based on the foregoing, the Court finds that substantial evidence and applicable law support

28   the ALJ’s conclusion that Plaintiff is not disabled. Accordingly, Plaintiff’s appeal from the
                                                    14
      Case 1:19-cv-01532-GSA Document 20 Filed 11/25/20 Page 15 of 15


 1   administrative decision of the Commissioner of Social Security is denied. The Clerk of Court is

 2   directed to enter judgment in favor of Defendant Andrew Saul, Commissioner of Social Security,

 3   and against Plaintiff Esperanza Arreguin.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    November 25, 2020                             /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    15
